348 S.W.3d 118 (2011)
STATE of Missouri, Appellant,
v.
Charles M. BUCKLEY, Respondent.
No. WD 72767.
Missouri Court of Appeals, Western District.
September 13, 2011.
Jamie P. Rasmussen, Jefferson City, MO, for Appellant.
Susan E. Summers, Kansas City, MO, for Respondent.
Before THOMAS H. NEWTON, P.J., CYNTHIA L. MARTIN, and GARY D. WITT, JJ.

ORDER
PER CURIAM:
The State appeals the trial court's order granting Mr. Charles M. Buckley's motion to suppress.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 30.25(b).